Appellant calls attention to our failure to discuss a bill of exception wherein he complains of argument of the district attorney as follows:
"We might infer that the witness Alfred Hardin heard that he could get whisky from Albert Wimberly, the defendant, the reason he went for that purpose, some one might have told him that he could get some whisky there, otherwise he would not have gone there."
The bill shows that the argument was objected to, the reason assigned being that the evidence did not warrant such argument. It is nowhere certified in the bill that the argument was not warranted under the facts proved, and the bill is defective under the general and well-settled rule that a mere statement of the ground of objection in a bill is not a certificate by the judge that the facts existed which form the basis of the objection, but merely shows that such an objection was made. (See sec. 209, Branch's Ann. P.C. for collation of authorities.) However, if the facts did not justify the argument we would feel unauthorized to reverse because of it. The evidence upon which the state relied was in no way controverted, and supports the verdict. The lowest penalty having been assessed it is apparent the argument did not result in harm to accused.
We did not misapprehend appellant's contention, which is that the statute (Sec. 1, Ch. 61, Acts 37th Leg., 1st C.S.) making it unlawful for one to "furnish" intoxicating liquor to another is too vague and uncertain to be in compliance with articles one and six of the Penal Code. Our original opinion holds that the intention of the legislature in making it unlawful to "furnish" intoxicating liquor was to denounce as a crime the act of supplying such liquor in some manner not otherwise specifically mentioned in the statute, but that to sufficiently describe the offense the indictment should go further than the statute, and specify the acts claimed to constitute the "furnishing" complained of, and that an indictment which merely charged that accused "furnished" such liquor would be vulnerable upon a motion to quash, but not subject to a delayed attack by motion in arrest of judgment. The statute is upheld, but the proper indictment thereunder is suggested. As stated in the original opinion, our brother Lattimore is in accord with the majority of the court in sustaining *Page 158 
the statute, but entertains different views relative to a proper indictment under this phase of the statute.
The motion for rehearing is overruled.
Overruled.